Avino Silver & Gold Mines Ltd. 570 Granville Street, Suite 900 Vancouver, British Columbia V6C 3P1, Canada December 4, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attention: John Reynolds Adam F. Turk James Lopez George Schuler Re: Avino Silver & Gold Mines Ltd. Registration Statement on FormF-3 (No. 333-191214) Request for Acceleration Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Avino Silver & Gold Mines Ltd. (the "Company") hereby requests that the effective date of its Registration Statement on Form F-3 (File No. 333-191214) be accelerated so that the same will become effective at 5:00 p.m., Eastern Standard time, on Friday, December 6, 2013, or as soon thereafter as practicable. The Company hereby acknowledges the following: (i) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding this request or the Registration Statement, please call our counsel Daniel Eng, of Weintraub Tobin, at (415) 772-9608. Very truly yours, Avino Silver & Gold Mines Ltd. By: /s/ David Wolfin Chief Executive Officer
